Case 2:20-cv-04106-GW-JPR Document 30 Filed 03/25/21 Page 1 of 1 Page ID #:274


 1   GATES, GONTER, GUY, PROUDFOOT & MUENCH, LLP
                                                                      JS-6
     38 Discovery, Suite 200
 2   Irvine, California 92618
     Telephone: (949) 753-0255
 3   Facsimile: (949) 753-0265
     Electronic Service: eservice@g3pmlaw.com
 4
     Attorney: MATTHEW M. PROUDFOOT, SBN: 155988
 5   Attorney: RACHEL F. KASHANI, SBN: 283680
 6   Attorney for Defendants FCA US LLC
 7

 8
                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11
     STAN BRUCE; and LOIS                        ) Case No: CV 20−4106-GW-JPRx
12   PITTER-BRUCE                                ) Dist. Judge George H. Wu
                                                 ) Mag. Judge Jean P. Rosenbluth
13                     Plaintiffs,               ) Courtroom 9D
     vs.                                         )
14                                               )
                                                 ) ORDER
15   FCA US LLC; and DOES 1                      )
     through 10, inclusive                       )
16                                               )
                         Defendant.              )
17                                               )
18
           The Stipulation is approved. The entire action,
19
     including all claims stated herein against all parties, is
20
     hereby dismissed with prejudice.
21

22
     IT IS SO ORDERED.
23

24
     Dated: March 25, 2021
25                                              HON. GEORGE H. WU,
                                                United States District Judge
26

27

28


                                              1
     ___________________________________________________________________________________
                                         [PROPOSED] ORDER
